EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Applicant’s amendment and remarks filed on 2/17/2021 are acknowledged.  Claims 1, 6, 10, and 17-18 are amended.  Claims 3, 21, and 23-24 are cancelled.  Claims 1-2, 4-20, 22, and 25-35 are pending.

Terminal Disclaimer
The terminal disclaimers filed on 2/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,006,915 and 10,788,495 and US Patent Application 16/991,679 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Claim Objections Withdrawn
The objection to claims 34-35 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of the examiner’s amendment made hereto.

Claim Rejections Withdrawn
The rejection of claims 1-9 and 17-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,006,915 is withdrawn in light of applicant’s amendment thereto and the terminal disclaimer filed on 2/17/2021. 

The rejection of claims 1-9 and 17-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,788,495 is withdrawn in light of applicant’s amendment thereto and the terminal disclaimer filed on 2/17/2021.



The rejection of claims 10-16 and 23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-9 and 17-24 under 35 U.S.C. 102(a)(1) as being anticipated by Albert et al (US Patent Application Publication 2018/0252714) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-9 and 17-24 under 35 U.S.C. 102(a)(1) as being anticipated by Albert et al (US Patent 10,006,915; 2018) is withdrawn in light of applicant’s amendment thereto.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Lee on 4/20/2021.

The application has been amended as follows: 	
In the claims:
 In claim 34, line 2, replaced “acyl-donor tag has” with following phrase: “acyl-donor tag is flanked by linkers and wherein said acyl-donor tag with linkers has”.

In claim 35, line 1, replaced “acyl-donor tag has” with following phrase: “acyl-donor tag is flanked by linkers and wherein said acyl-donor tag with linkers has”.

Conclusion
Claims 1-2, 4-20, 22, and 25-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN GANGLE/Primary Examiner, Art Unit 1645